

	

		II

		109th CONGRESS

		1st Session

		S. 139

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To amend the Small Business Act to direct the

		  Administrator of the Small Business Administration to establish a vocational

		  and technical entrepreneurship development program.

	

	

		1.Short titleThis Act may be cited as the

			 Vocational and Technical

			 Entrepreneurship Development Act of 2005.

		2.Vocational and

			 technical entrepreneurship development programThe Small

			 Business Act (15 U.S.C. 631 et seq.) is

			 amended—

			(1)by redesignating

			 section 37 as section 38; and

			(2)by inserting

			 after section 36 the following:

				

					37.Vocational and

				technical entrepreneurship development program

						(a)DefinitionsIn

				this section, the following definitions shall apply:

							(1)AdministratorThe

				term Administrator means the Administrator of the Small Business

				Administration.

							(2)AssociationThe

				term Association means the association of small business

				development centers recognized under section 21(a)(3)(A).

							(3)ProgramThe

				term program means the program established under subsection

				(b).

							(4)Small business

				development centerThe term small business development

				center means a small business development center described in section

				21.

							(5)State small

				business development centerThe term State small business

				development center means a small business development center from each

				State selected by the Administrator, in consultation with the Association and

				giving substantial weight to the Association’s recommendations, to carry out

				the program on a statewide basis in such State.

							(b)EstablishmentIn

				accordance with this section, the Administrator shall establish a program under

				which the Administrator shall make grants to State small business development

				centers to enable such centers to provide, on a statewide basis, technical

				assistance to secondary schools, or to postsecondary vocational or technical

				schools, for the development and implementation of curricula designed to

				promote vocational and technical entrepreneurship.

						(c)Grant

				amount

							(1)Minimum

				grantEach grant awarded under the program shall be in an amount

				equal to not less than $200,000.

							(2)No matching

				requirementThe Administrator shall not require, as a condition

				of receiving a grant under this section, that the applicant provide a matching

				amount, either in cash or in-kind contributions.

							(d)ApplicationEach

				State small business development center seeking a grant under the program shall

				submit to the Administrator an application in such form as the Administrator

				may require. The application shall include information regarding the goals and

				objectives of the applicant for the educational programs to be assisted.

						(e)Report to

				AdministratorThe Administrator shall make as a condition of each

				grant under the program, that not later than 18 months after the date of

				receipt of the grant, the recipient shall transmit to the Administrator a

				report describing how the grant funds were used.

						(f)Cooperative

				agreements and contractsThe Administrator may enter into a

				cooperative agreement or contract with any State small business development

				center receiving a grant under this section to provide additional assistance

				that furthers the purposes of this section.

						(g)Evaluation of

				programNot later than March 31, 2008, the Administrator shall

				transmit to Congress a report containing an evaluation of the program.

						(h)ClearinghouseThe

				Association shall act as a clearinghouse of information and expertise regarding

				vocational and technical entrepreneurship education programs. In each fiscal

				year in which grants are made under the program, the Administrator shall

				provide additional assistance to the Association to carry out the functions

				described in this subsection.

						(i)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $7,000,000 for each of the fiscal years 2006 through

				2008. Such sums shall remain available until expended.

						.

			

